DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 08 October 2021 in which claims 1-4 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 October 2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PG Pub US 2011/0019643 A1) in view of Choi et al. (PG Pub US 2016/0044548 A1).
Regarding claims 1, 3, Kim discloses a user equipment (UE).
a processor (UE where the processor is implied); and
memory in electronic communication with the processor, wherein when executed by the processor, instructions stored in the memory cause the processor to (UE where the memory is implied):
receive a message with one or more parameters for executing synchronization to a target cell for handover, the one or more parameters including at least a measurement identity to identify a triggering condition of the received message for the handover (“sending, by an ENB, measurement setting information to a UE. The measurement setting information can include setting information for a plurality of possible measurements. Setting information for one measurement is composed of information as to which measurement object the UE will measure and information as to which condition should be satisfied to configure a measurement result report. Each of the plurality of measurements is identified by a measurement identifier (ID) “[0051], “The ENB can preset which measurement result report has a higher possibility of triggering handover” [0050], [0075]); 
determine whether the triggering condition is met after receiving the message (“delivers the measurement result to be contained in a measurement result report to the RRC layer 710 when a measurement result reporting condition is satisfied “ [0072], 
execute the synchronization to the target cell for the handover after determining that the triggering condition is met (“when a UE 405 senses the imminence of handover in the above-stated manner in step 420, the UE 405 generates RLC status report messages for RLC entities satisfying all the following conditions, among the currently formed RLC entities” [0052], “the ENB determines to hand the UE over to an arbitrary target cell, and starts a predetermined handover prepare procedure with an ENB managing the target cell” [0076], [0075]).
However, Kim does not explicitly disclose to a target Primary Cell (PCell) and RRC message.
Nevertheless, Choi discloses “the source PCell may transmit a RRC (re)configuration message to the UE (S845). The UE that receives the RRC (re)configuration message may recognize that the UE performs handover to the target PCell” [0125].

Regarding claims 2, 4, Kim discloses a base station.
a processor (ENB where the processor is implied); and 
memory in electronic communication with the processor, wherein when executed by the processor, instructions stored in the memory cause the processor to (ENB where the memory is implied): 
transmit a message with one or more parameters for executing synchronization to a target cell for handover, wherein the one or more parameters include at least a measurement identity to identify a triggering condition of the received message for the handover (“sending, by an ENB, measurement setting information to a UE. The measurement setting information can include setting information for a plurality of possible measurements. Setting information for one measurement is composed of information as to which measurement object the UE will measure and information as to which condition should be satisfied to configure a measurement result report. Each of the plurality of measurements is identified by a measurement identifier (ID) “[0051], “The ENB can preset which measurement result report has a higher possibility of triggering handover” [0050], [0075]); and 
the message is related to a determination of whether the triggering condition is met after receiving the message (“performing, by the UE, measurement based on the 
However, Kim does not explicitly disclose to a target Primary Cell (PCell) and RRC message.
Nevertheless, Choi discloses “the source PCell may transmit a RRC (re)configuration message to the UE (S845). The UE that receives the RRC (re)configuration message may recognize that the UE performs handover to the target PCell” [0125].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to synchronize to a target 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        11/03/2021